323 S.W.3d 97 (2010)
Jacqueline McCARTER, Appellant,
v.
ALLIANCE FOR COMMUNITY HEALTH, LLC and Division of Employment Security, Respondents.
No. ED 94610.
Missouri Court of Appeals, Eastern District, Division Two.
October 19, 2010.
*98 Cira R. Duffe, St. Louis, MO, for Appellant.
Shelly A. Kintzel, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jacqueline McCarter (hereinafter "Claimant") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission"), finding she was discharged for misconduct connected with her work and denying her unemployment compensation benefits. Claimant raises two issues on appeal, claiming the Commission erred in its application of the facts to her case and failed to admit an exhibit.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum, only opinion for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).